t c summary opinion united_states tax_court thomas allen gullion petitioner v commissioner of internal revenue respondent docket no 15560-12s filed date thomas allen gullion pro_se robert m romashko for respondent summary opinion kerrigan judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies and penalties as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the issues for consideration are whether petitioner engaged in musical activities with the objective of making a profit within the meaning of sec_183 and whether petitioner is liable for accuracy-related_penalties under sec_6662 background petitioner resided in wisconsin when he filed the petition petitioner began performing on the saxophone at the age of eight he has played professionally since the age of he attended indiana university where he studied under david baker a distinguished professor of music and jazz education he also toured with j j johnson a master of bebop trombone in petitioner moved to chicago illinois and worked solely as a musician in petitioner moved to wisconsin and started working as a computer programer but he continued to play the saxophone since moving to wisconsin petitioner has organized the driftless jazz festival in southwestern wisconsin and has recorded four compact disks cds including catharsis in and carswell in carswell was advertized in the date edition of jazzed magazine for petitioner and his wife reported dollar_figure in wages as well as dollar_figure of income on a schedule c profit or loss from business from a specialized design services firm according to information returns for dollar_figure of these wages was attributable to petitioner for petitioner and his wife reported dollar_figure in wages of which dollar_figure was attributable to petitioner petitioner reported activities related to his music on a second schedule c for schedule c-1 and a schedule c for for petitioner reported gross_receipts of dollar_figure and expenses of dollar_figure from his activities as a musician for he reported gross_receipts of dollar_figure and expenses of dollar_figure from his musical activities petitioner did not profit from his musical activities from to however petitioner showed a small profit in the following table reflects his gross_receipts and net losses from his musical activities year total gross_receipts dollar_figure big_number big_number big_number big_number big_number net_loss dollar_figure big_number big_number big_number big_number big_number big_number big_number petitioner provided several documents during the examination of petitioner’s joint and federal_income_tax returns an advertisement from the date edition of jazzed magazine a depreciation schedule a copy of an electronic press kit from the web site for his musical activity a mileage log for and a copy of hi sec_2011 federal_income_tax return which shows that he made a profit of dollar_figure from his musical activities discussion i musical activities in general the commissioner’s determination set forth in the notice_of_deficiency is presumed correct rule a 290_us_111 in certain circumstances however the burden_of_proof shifts to the commissioner sec_7491 petitioner does not contend that the burden_of_proof should shift to respondent sec_162 permits a taxpayer to deduct ordinary and necessary expenses_incurred during the taxable_year in carrying_on_a_trade_or_business sec_183 generally limits the amount_of_deductions for an activity that is not entered into for profit to the amount of income that the activity generates see sec_183 to be engaged in a trade_or_business within the meaning of sec_162 an individual taxpayer must be involved in the activity with continuity regularity and the primary purpose of deriving a profit 480_us_23 deciding whether the taxpayer is carrying_on_a_trade_or_business requires an examination of all of the facts in each case id pincite we are satisfied that petitioner’s musical activities were conducted with continuity and regularity during the years in issue nevertheless a taxpayer must conduct the activity with the requisite profit_motive or intent for the activity to be considered a trade_or_business see id see also 68_tc_696 the taxpayer generally bears the burden of proving that the requisite profit objective existed 68_f3d_868 5th cir aff’g tcmemo_1993_634 see also rule a foster v commissioner tcmemo_2012_207 petitioner contends that he engaged in his musical activities with the intent to make a profit and that his expenses for the years in issue were ordinary and necessary to his endeavor respondent maintains petitioner was not engaged in the trade_or_business of being a musician so the expenses he incurred relating to his musical activities are not deductible expenses under sec_162 respondent contends petitioner had no profit_motive once he left chicago although a reasonable expectation of profit is not required the taxpayer’s profit objective must be actual and honest 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be answered from all of the relevant facts and circumstances hastings v commissioner tcmemo_2002_310 sec_1 a income_tax regs the pertinent regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the elements of personal pleasure or recreation sec_1_183-2 income_tax regs see also 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir no single factor or group of factors is determinative golanty v commissioner t c pincite while the focus of the test for whether a taxpayer engaged in an activity with the intent to make a profit is on the subjective intent of the taxpayer greater weight is given to objective facts rather than to the taxpayer’s mere statement of his or her intent sec_1_183-2 income_tax regs see also stasewich v commissioner tcmemo_2001_30 a final_determination is made only after a consideration of all of the relevant facts and circumstances we do not believe it necessary to analyze each of the factors enumerated in sec_1_183-2 income_tax regs to determine whether petitioner engaged in his musical activities with an actual and honest objective of making a profit rather we focus on the factors we believe more important and applicable in this case our analysis of these factors leads to the conclusion that petitioner’s musical activities are a trade_or_business for purposes of sec_162 a expertise of the taxpayer one of the factors is the expertise of the taxpayer sec_1_183-2 income_tax regs petitioner has played the saxophone since the age of and has played professionally since the age of petitioner has studied under and performed with well-known musicians we conclude from his testimony that he was knowledgeable of the music industry during the years in issue b taxpayer’s time and effort one of the factors is the time and effort expended by the taxpayer in carrying on the activity sec_1_183-2 income_tax regs respondent claims that petitioner worked full time as a software programmer and did not have time for a music career we disagree petitioner was dedicated to his music career he organized a jazz festival in wisconsin and recorded four cds including carswell in petitioner’s testimony was credible concerning the time he spent on his music career we have recognized that a taxpayer may engage in more than one trade_or_business at any one time see 74_tc_525 aff’d without published opinion 681_f2d_805 3d cir it is also well settled that the term trade_or_business includes the arts see 68_tc_696 vitale v commissioner tcmemo_1999_131 aff’d without published opinion 217_f3d_843 4th cir c similar activities one of the factors is the success of the taxpayer in carrying on other similar or dissimilar activities sec_1_183-2 income_tax regs the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable id petitioner earned a living from his music before moving to wisconsin petitioner testified that he intended to be profitable again and that he was profitable in petitioner testified that the music industry has undergone changes over the years and that it is now difficult to make a profit he testified that many of the jazz clubs closed in chicago and that there were not that many opportunities he further testified that less money is made when a musician plays another artist’s music petitioner contends that he made changes so he can become profitable petitioner moved to wisconsin in part because the cost of living was lower and because he could continue to travel to chicago and elsewhere for instance he will embark on a tour in spain in summer he referred to his time in wisconsin as rebuilding years and stated that he would like to be able to leave the software industry and pursue music full time in addition petitioner wanted to change the course of his career placing more emphasis on his own music and focusing on composing he wants to leave behind a legacy of work d history of income or losses one of the factors is the taxpayer’s history of income or losses with respect to the activity sec_1_183-2 income_tax regs we have found that a history of losses is less persuasive in the art field than it might be in other fields as economic success in the arts frequently takes longer to achieve than success in other fields churchman v commissioner t c pincite we believe that the arts include music petitioner had a series of losses from to and a small profit in respondent contends that petitioner’s small profit in could not offset years of sustained losses that total over dollar_figure however petitioner was able to explain these losses the music industry changed and petitioner’s focus moved from performance to original composition and other aspects of music petitioner contends that he made adjustments and retooled his career and that he was profitable in a result of this retooling was the cd catharsis which includes his original compositions e financial status of taxpayer one of the factors is the financial status of the taxpayer sec_1_183-2 income_tax regs the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that the activity is engaged in for profit id petitioner did not have substantial income or sources of capital petitioner earned_income for his work in the computer_software industry however the income was not considerable and petitioner contends that he wants to work full time on his music f elements of personal pleasure or recreation one of the factors is elements of personal pleasure or recreation sec_1_183-2 income_tax regs the fact that the taxpayer derives personal pleasure from engaging in the activity is not sufficient to cause the activity to be classified as not engaged in for profit id petitioner derives pleasure from his music but his goal is to make a profit see churchman v commissioner t c pincite petitioner testified that he wants to work in the music industry full time petitioner viewed himself as a professional musician and his testimony supports this claim after considering all the facts and circumstances we hold that petitioner was engaged in the trade_or_business of music during the years in issue ii other expenses and penalty a expenses disallowed during trial it became clear that some of petitioner’s expenses did not pertain to his professional career in music petitioner’s schedule c-1 and schedule c for relate to petitioner’s musical activities both schedules c list only petitioner’s name and report an expense for the depreciation of musical instruments petitioner proffered a depreciation schedule from his accountant for various instruments the depreciation schedule includes a violin however petitioner testified that his wife owned the violin and that he did not play the violin the depreciation deduction for petitioner’s wife’s violin should be disallowed for and petitioner testified that he taught a music class at youth initiative high school petitioner’s mileage log for included expenses associated with teaching a music class in jazz history petitioner’s expenses of commuting between his home and youth initiative high school are personal expenses and are not deductible see bowles v commissioner tcmemo_1993_222 therefore expenses relating to entries recorded as yihs on the mileage log should be disallowed b penalty respondent determined that petitioner is liable for accuracy-related_penalties under sec_6662 on the underpayments of tax for and sec_6662 and b imposes a penalty on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations petitioner was engaged in the trade_or_business of music during the years in issue and the only deductions that should be disallowed are minimal moreover there is no indication that petitioner was negligent with respect to the resulting minimal underpayments of tax petitioner recognized his unfamiliarity with tax law and approached a certified_public_accountant who was also a part-time musician to prepare his and federal_income_tax returns petitioner also testified that he provided the certified_public_accountant with his receipts and information regarding his expenses and income accordingly petitioner is not liable for accuracy-related_penalties under sec_6662 for the years in issue to reflect the foregoing decision will be entered under rule
